Citation Nr: 0607325	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include diverticulitis/diverticulosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from August 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously remanded by the Board in October 
2004.  

The issue of entitlement to service connection for a 
gastrointestinal disorder, to include 
diverticulosis/diverticulitis is remanded to the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

Hepatitis C was not present during service or for many years 
thereafter and there has been no competent medical evidence 
submitted relating any current hepatitis to the veteran's 
period of service.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service, nor 
can it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the July 2002 rating determination, the 
December 2002 statement of the case, the July 2005 
supplemental statement of the case, and the December 2001 and 
December 2004 VCAA letters, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  In the statement of the case, the 
supplemental statement of the case, and in the VCAA letters 
the veteran was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The December 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was also repeatedly advised to identify any source 
of evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board also finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  

An examination is not required because there is no competent 
evidence that the claimed hepatitis C may be associated with 
the veteran's active military service.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If hepatitis becomes manifest to a compensable degree within 
one year of service, service connection will be presumed.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic 
disease, such as hepatitis, is identified during service, 
hepatitis identified at any time after service will be 
service connected.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records are devoid of any 
complaints or findings of hepatitis.  At the time of his 
March 1970 discharge examination, the veteran's clinical 
evaluation was entirely normal.  There were also no 
complaints, reports, or findings of hepatitis on the 
veteran's service separation report of medical history. 

The veteran has also not reported any symptoms of hepatitis 
during service.  He attributes hepatitis C to mosquito bites 
in service.  He is competent to report these bites.  There is 
thus competent evidence in support of an injury in service.  
There is also competent medical evidence of current hepatitis 
C.

There is, however, no competent evidence linking current 
hepatitis C to service.  The first objective medical finding 
of Hepatitis C did not occur until many years after the 
veteran's separation from service.  

In a July 2002 VA outpatient treatment record, a VA physician 
indicated that the veteran had HCV infection from the use of 
alcohol.  The physician did not link hepatitis to the use of 
alcohol in service, and there is not other evidence 
(including statements from the veteran) linking hepatitis to 
alcohol use in service.  Even if hepatitis was the result of 
alcohol use in service, service connection would be legally 
precluded.  38 U.S.C.A. § 1110; Allen v. Principi, 237 F.3d 
1368, 1375-7 (Fed. Cir. 2001).

Although the veteran has expressed a belief that current 
Hepatitis C is related to mosquito bites he incurred in 
service; he is a lay person, and lacks the expertise to 
express an opinion as to medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

Because there is no competent opinion linking hepatitis C to 
mosquito bites or any other incident in service; the 
preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and the claim is denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.  


REMAND

With regard to the issue of service connection for a 
gastrointestinal disorder, to include 
diverticulitis/diverticulosis, the Board notes the October 
2004 remand requested that the veteran be afforded a VA 
examination to determine the nature and etiology of any 
diverticulitis.  The examiner was requested to render an 
opinion as to whether it was at least as likely as not that 
any current diverticulitis had its onset in service or was 
otherwise the result of a disease or injury in service or due 
to, aggravated by, or the result of his service-connected 
PTSD.

In January 2005, the veteran was afforded the requested 
examination.  The examiner noted that he had been asked to 
express an opinion as to whether the veteran's current 
diverticulitis had its onset in service or was otherwise a 
result of disease or injury in service or due to or 
aggravated by his service-connected PTSD.  

Following examination, the examiner indicated that a barium 
enema was needed to confirm the presence of diverticulitis or 
diverticulosis.  He stated that the diagnosis was deferred 
pending the outcome of the x-rays.  The examiner noted that 
after a long wait, the veteran cancelled the necessary x-ray 
examination.  The examiner reported that he was deferring his 
diagnosis until the x-ray report was done.  

In March 2005, the veteran was underwent a barium enema 
study.  The X-ray revealed no radiographic evidence of 
diverticulitis but did reveal the presence of multiple 
diverticula.  The examiner also noted a small focal filling 
defect in the distal portion of the descending colon which 
was most likely related to an incompletely filled 
diverticulum; however, a mucosal lesion such as a polyp could 
not be ruled out.  

The Board notes that it does not appear that the results of 
the X-ray were forwarded to the January 2005 VA examiner so 
that he could render the requested opinions.  As the examiner 
did not provide the opinions required in the prior Board 
remand, further action by the Board would be in violation of 
the holding in Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

Accordingly, this case is REMANDED for the following:

1.  The examiner who performed the 
January 2005 VA examination, if 
available, should be given the veteran's 
entire claims folder to review, including 
the results of the March 2005 barium 
enema study.  Following a review of the 
claims folder, the examiner is requested 
to render the following opinions:  

What is the nature and etiology of any 
current gastrointestinal disorder, 
including diverticulosis/diverticulitis?  

Is it at least as likely as not (50 
percent probability or greater) that any 
gastrointestinal disorder, including 
diverticulosis/diverticulitis, if found, 
is related to the veteran's period of 
service?  

If not, then is it at least as likely as 
not (50 percent probability or greater) 
that the veteran's service-connected PTSD 
caused or aggravated any current 
gastrointestinal disorder, including 
diverticulosis/diverticulitis?  The 
examiner should provide a rationale for 
the opinions.  

If the January 2005 examiner is not 
available, the veteran should be afforded 
an additional VA examination with the 
examiner being requested to render the 
above opinions.  

2.  After completion of the above, 
readjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


